                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                               No. 5:12-CR-351-B0-10

STEVEN MCCALL,                                       )
     Petitioner,                                     )
                                                     )
v.                                                   )              ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
     Respondent.                                     )


       This cause comes before the Court on petitioner's prose motion to postpone his restitution

payments until his release from federal prison. [DE 750]. The government has responded in

opposition and the matter is ripe for disposition. For the reasons that follow, petitioner's motion

[DE 750] is DENIED.

                                        BACKGROUND

       In July 2013, petitioner pleaded guilty, pursuant to a written plea agreement, to conspiracy

to manufacture and distribute 500 grams or more of a mixture containing methamphetamine in

violation of 21 U.S.C. §§ 841(b)(l)(A) and 846. [DE 313]. In February 2014, the Court sentenced

petitioner to a 191-month term of imprisonment and a lifetime of supervised     relea~e.   [DE 464].

The Court also sentenced petitioner to pay a $9,900.00 fine and a $100.00 special assessment. Id.

Both the special assessment and the fine were "due immediately," and the judgment provided that

"payment of monetary penalties is due during imprisonment." [DE 480, p. 6]. The Fourth Circuit

dismissed petitioner's appeal in June 2015. [DE 556].

       In October 2016, the Court reduced petitioner's term of imprisonment to 152 months but

left all other aspects of the sentence unchanged. [DE 677]. A balance of $9,428.62 rem_ains
outstanding on petitioner's monetary penalties. He is scheduled for release from incarceration in

2024.

        In November 2018, petitioner moved to postpone payment of his fine until he is released

from prison. [DE 750]. In support, he argues that his counselor is taking "almost all" of the money

he makes in prison and that he was not ordered to make payments while incarcerated. Id. The

government has responded in opposition to petitioner's motion.

                                           DISCUSSION

        Petitioner has moved to waive his restitution payments until he is released from federal

custody, citing financial hardship. The government makes a number of arguments in opposition to

any waiver or postponement of petitioner's restitution, arguing primarily that petitioner waived the

right to challenge his sentence, that his motion is an improper collateral attack on his sentence, and

that his claim fails on its merits.

        Once a judgment is final, it generally can be amended only on appeal or if some federal

statute or rule expressly authorizes modification. Dillon v. United States, 560 U.S. 817, 824-85

(2010). A sentence which imposes an order of restitution is a final judgment subject to modification

in only limited circumstances. 18 U.S.C. § 3664(0). But 18 U.S.C. § 3664(k) permits modification

based on a material change in a prisoner's financial circumstances. To find a material change, a

court must conduct "an objective comparison of a defendant's financial condition before and after

a sentence is imposed." United States v. Bratton-Bey, 564 F. App'x 28, 30 (4th Cir. 2014).

Petitioner has not alleged sufficient facts to enable such an objective comparison to take place.

Further, petitioner's presentence investigation report shows no monthly cash flow and few assets,

which the Court considered before imposing petitioner's restitution. [DE 444].




                                                  2
          Additionally, petitioner's sentence does not require him to make restitution payments

through the IFRP. It could not have done so, as the IFRP is a voluntary program administered by

the Bureau of Prisons. 28 C.F.R. §§ 545.10-545.11; Fontanez v. O'Brien, 807 F.3d 84, 85 (4th

Cir. 2015) ("[T]he IFRP is voluntary; the BOP cannot compel an inmate to make payments.").

Petitioner is free to stop participating in the IFRP if he so chooses. But he has not alleged sufficient

facts to demonstrate that a modification of his restitution is required, and his motion must be

denied.

                                           CONCLUSION

          For the above reasons, respondent's motion to postpone his restitution payments until he

is released from federal prison [DE 750] is DENIED.



SO ORDERED, this        9- day of December, 2018.

                                               ~~
                                               TE NCEW:BOYLE LJ.
                                                CHIEF UNITED STATES DISTRICT
                                                                                     rJI! JUGE




                                                   3
